Woodward, J.:
The judgment ip this case was entered upon the report of a referee and represents moneys which the plaintiff trustee without authority paid to two beneficiaries, one of whom was the appellant’s testator. The latter did not object to the form of the judgment, nor did any of the many other defendants, and the appellant is the representative of one who received from the plaintiff many thousands of dollars more than the latter should have paid him under the trust deed. The referee allowed the plaintiff’s attorneys $500, but found that §2,000 in addition would have been a proper credit to allow the trustee for his attorneys, if it had been paid. The allowance objected to enables this $2,000 to be paid. It was a matter of discretion. The order denying the motion to modify the judgment should be affirmed, with ten dollars costs and disbursements. Jenks, Hooker, Gaynor and Rich, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.